      Case 3:20-cv-00293-JWD-EWD                 Document 29-11        05/27/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA



J.H., by and through his mother and next friend,
N.H.; I.B., by and through his parents and next
friends, A.B. and I.B., on behalf of themselves and
all others similarly situated,
                                                       CIVIL ACTION NO. 3:20-cv-00293-JWD-EWD
                       Plaintiffs-Petitioners,
                                                       CLASS ACTION
       -against-


JOHN BEL EDWARDS, IN HIS OFFICIAL
CAPACITY AS GOVERNOR OF LOUISIANA;
THE LOUISIANA OFFICE OF JUVENILE
JUSTICE; EDWARD DUSTIN BICKHAM, IN
HIS OFFICIAL CAPACITY AS INTERIM
DEPUTY SECRETARY OF THE LOUISIANA
OFFICE OF JUVENILE JUSTICE; JAMES
WOODS, IN HIS OFFICIAL CAPACITY AS
THE DIRECTOR OF THE ACADIANA
CENTER FOR YOUTH; SHANNON
MATTHEWS, IN HER OFFICIAL CAPACITY
AS THE DIRECTOR OF THE BRIDGE CITY
CENTER FOR YOUTH; SHAWN HERBERT,
IN HER OFFICIAL CAPACITY AS THE
DIRECTOR OF THE SWANSON CENTER
FOR YOUTH AT MONROE; and RODNEY
WARD, IN HIS OFFICIAL CAPACITY AS THE
DEPUTY DIRECTOR OF THE SWANSON
CENTER FOR YOUTH AT COLUMBIA,

                       Defendants-Respondents.




                                                 ORDER

Considering the foregoing Unopposed Motion to Exceed the Page Limit,

IT IS HEREBY ORDERED, that Defendants motion is GRANTED and the



                                                   1
      Case 3:20-cv-00293-JWD-EWD                Document 29-11        05/27/20 Page 2 of 2



Memorandum in Response to Plaintiffs’ Motion for Temporary Restraining Order may exceed the

10-page limit.

______________________________ this ______ day of ______________ 2020

Baton Rouge, Louisiana
Judge John W. DeGravelles


                                  CERTIFICATE OF SERVICE
       I, Nishi Kumar, an attorney, hereby certify that on May 27, 2020, I caused a copy of the
foregoing to be filed using the Court’s CM/ECF system.
        I further certify that I, or another one of Plaintiffs’ attorneys, will promptly electronically
serve a copy of the same, along with all other pleadings and papers filed in the action to date to
the General Counsel for the Louisiana Office of Juvenile Justice, the General Counsel for the
Louisiana Governor, and the Louisiana Department of Justice Director of Litigation via email.


                                                       /s/ Nishi Kumar
                                                       Nishi Kumar, La. Bar No. 37415




                                                   2
